Citation Nr: 0825612	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-12 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a higher initial rating for diabetes mellitus 
with erectile dysfunction, evaluated as 20 percent disabling 
from January 13, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1951 to 
August 1955 and from October 1955 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  Thereafter, in September 2005, the RO 
adjudicated the question of whether a rating higher than 20 
percent was warranted.  This was done on the basis of 
evidence received shortly after the August 2005 decision.  
Because this was new and material evidence that was received 
prior to the expiration of the appeal period following the 
August 2005 decision, it must be viewed as having been filed 
in connection with the claim that was pending at the 
beginning of the appeal period.  38 C.F.R. § 3.156(b) (2007).  
Consequently, it is appropriate to view the appeal as being 
from the August 2005 decision that awarded the initial 20-
percent rating.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the diabetes mellitus rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the title page.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).




FINDING OF FACT

The veteran's service-connected diabetes mellitus with 
erectile dysfunction requires the use of insulin, oral 
hypoglycemic agents, and a restricted diet, but does not 
require avoidance of strenuous occupational and recreational 
activities.


CONCLUSION OF LAW

The criteria for a higher initial rating for the veteran's 
diabetes mellitus with erectile dysfunction have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 4.1, 4.7, 
4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005, well before the AOJ's initial adjudication of the 
claim.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured by the 
RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the veteran was apprised of these criteria 
in correspondence dated in March 2006.  The RO also provided 
a statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue on appeal and the text of the relevant portions of the 
VA regulations.  

Regarding the VA's duty to assist, the RO obtained the 
veteran's service medical records (SMRs), post-service 
medical records, and secured an examination in furtherance of 
his claim.  VA has no duty to inform or assist that was 
unmet.

The veteran contends that he is entitled to a higher rating 
for his service-connected diabetes mellitus.  He contends 
that the decision to grant a 20 percent disabling rating for 
his service-connected diabetes mellitus was either based on 
incomplete medical records or his medical records not being 
read properly.  His medical treatment records show that he 
has been taking different oral diabetic medications, 
including glyburide, metformin, and actos since he was first 
diagnosed with diabetes.  In June 2005, the veteran's medical 
care providers added insulin to his treatment.  He has been 
advised to exercise and to control his diet.

The veteran's VA medical records show that his reported 
activity level has decreased since the diagnosis of diabetes 
mellitus.  In October 2003, the veteran reported walking two 
miles a day and riding a bike.  In June 2005, the veteran 
reported that he used to walk for six miles a day in an 
effort to control his blood glucose, but at that time began 
having difficulty because he became fatigued after one block.  
In July 2005, the veteran reported that he remained active 
with yard work and building houses since he stopped walking 
three to five miles a day because his blood sugar went up.  
He reported being very active between breakfast and lunch.  
The veteran agreed to go for a walk in the evenings.  His 
medical care providers specifically reported no limitations 
to activity and that being sedentary was a habit.  In August 
2005, the veteran reported being very active with home 
construction and walking occasionally.  He reported being 
more active in the morning and somewhat sedentary in the 
evening.  In September 2005, the veteran reported having his 
first episode of hypoglycemia in weeks.  The records do not 
show that the veteran's medical care providers have required 
him to regulate his activities.

The veteran submitted private medical records from R.S., M.D.  
A record dated in January 2005 shows that the veteran walked 
three miles every day.  A record from October 2005 shows that 
the veteran reported a hypoglycemic episode.  The records 
show that the veteran was treated by Dr. S. for his diabetes 
mellitus.  The records do not show that Dr. S. required the 
veteran to regulate his activities.

A statement from a private doctor, B.B., M.D., dated in 
November 2005 reported that the veteran was being treated for 
his diabetes mellitus with oral medication, insulin, and diet 
restrictions.  No treatment records were included with that 
statement and the veteran did not respond to a suggestion by 
the RO that he submit authorization permitting the RO to 
obtain Dr. B's records.  The statement did not indicate that 
Dr. B. required the veteran to regulate his activities.

The veteran was afforded a June 2006 VA examination.  The 
examiner reviewed the veteran's claims file, including his 
medical treatment records, conducted a physical examination, 
and ran laboratory tests.  The examiner reported that the 
veteran has been treated with oral medications and insulin 
therapy.  The veteran reported having no episodes of 
ketoacidosis.  He reported having symptomatic hypoglycemia 
three to four times per week.  He reported those episodes 
occurred at night and that they woke him up from his sleep 
with a cold, clammy, and sweaty sensation.  The veteran had 
not been hospitalized for hypoglycemic reactions.  The 
veteran reported being on a low carbohydrate diet.  He 
reported that he used to build houses, but had to stop 
because of the frequency of his hypoglycemia.  The veteran 
complained of a cramping sensation in his calves after 
walking one-half mile that went away after resting.  The 
veteran did not report that his medical care providers 
required him to regulate his activities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later claims for increased ratings.   Fenderson, supra.  
Consequently the Board will evaluate the veteran's claim as a 
claim for a higher evaluation of an original award, effective 
from the date of award of service connection, in this case, 
from January 13, 2005.

The veteran's diabetes is rated utilizing the criteria found 
at Diagnostic Code 7913.  38 C.F.R. § 4.120.  Under 
Diagnostic Code 7913, a 20 percent rating is for application 
when the disability requires insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  A higher, 40 
percent, evaluation is for application when the disability 
requires insulin, restricted diet, and regulation of 
activities.  "Regulation of activities" is defined under 
Diagnostic Code 7913 as "avoidance of strenuous occupational 
and recreational activities."

A note that follows the criteria states that compensable 
complications of diabetes mellitus should be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  In this regard, the Board 
notes that the veteran has been granted service connection 
for erectile dysfunction as secondary to his diabetes 
mellitus.  The veteran has not claimed any other 
complications related to his diabetes mellitus.

Here, the evidence shows that the veteran is diagnosed with 
diabetes mellitus, is now taking both oral medication and 
insulin for his diabetes, and has also been on a restricted 
diet.  The veteran thus meets the criteria for award of the 
currently assigned 20 percent disability rating.  

A higher, 40 percent, evaluation, is not warranted because 
there is no evidence of record to indicate that the veteran's 
diabetes requires regulation of his activities.  Even the 
veteran's private physician, Dr. B., who indicated that the 
veteran is treated with oral medication, insulin, and diet 
restrictions, did not mention a regulation of the veteran's 
activities.  The Board acknowledges that the veteran has 
reported a decrease in his activities due to his diabetes 
mellitus.  However, there is no indication in the veteran's 
medical records that his prescribed medical treatment 
requires him to avoid strenuous occupational and recreational 
activities.  To the contrary, a July 2005 medical record 
specifically mentioned no limitations in activity.  

Although the veteran has reported hypoglycemic reactions, 
there has been no suggestion in the record that such episodes 
required hospitalization or twice-a-month visits to a 
diabetic care provider as required for a 60 percent rating.  
Diagnostic Code 7913.  Additionally, the RO has already 
awarded special monthly compensation under 38 U.S.C.A. 
§ 1114(k) (West 2002 & Supp. 2008) for loss of use of a 
creative organ, effective from January 13, 2005, which is the 
highest level of special monthly compensation that may be 
awarded for this problem.  Consequently, no increase on that 
basis is warranted.

In sum, the veteran's disability picture more nearly 
approximates the criteria required for the assigned 20 
percent evaluation for his service-connected diabetes 
mellitus, and a higher evaluation is therefore not warranted 
during any point since the award of service connection.  See 
38 C.F.R. § 4.7.

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that the diabetes 
mellitus has resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that the veteran's diabetes mellitus has an 
adverse effect on employability, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to a higher initial rating for diabetes mellitus 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


